                Case 1:19-cr-00938-WHP Document 24
                                                25 Filed 08/12/20
                                                         08/13/20 Page 1 of 1
                                         Law Office of Lawrence P. Oh, Esq.
                                          62 Cooper Square, Second Floor
                                            New York, NY 10003
                                            Phone (646) 682-7000
                                            Mobile (347) 404-8473
                                               lpchauchat@gmail.com



                                                                   August 12, 2020


       By ECF
       Honorable William H. Pauley III
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

       Re: United States v. Julian Estaphan, 19 Cr. 938 (WHP)

       Dear Judge Pauley:

       This matter is scheduled for a change of plea on August 26, 2020 at 11:00 a.m. I am requesting
       an adjournment to late September or early October so that Mr. Estaphan may appear, in person,
       before your Honor to plead guilty and accept responsibility. I have spoken with Ms. Lasky, and
       the Government consents to this request. Mr. Estaphan consents to the exclusion of time.

Application granted. Conference adjourned to October
14, 2020 at 10:00 a.m. Time excluded in the interest of
justice until October 14, 2020.                                    Respectfully,



                                                                                 /s/ Lawrence P. Oh
                                                                                  Lawrence P. Oh, Esq.
                                                                        62 Cooper Square, Second Floor
                                                                           New York, New York 10003
                                                                                 Phone (646) 682-7000
                                                                                Mobile (347) 404-8473
                                                                               lpchauchat@gmail.com
                August 13, 2020

       c: AUSA Kaylan E. Lasky
